This is an action to recover damages for an alleged malicious prosecution of plaintiff by the defendant upon a criminal charge, It has heretofore been before this court (Puutio v. Roman,76 Mont. 105, 245 P. 523), and was remanded to the district *Page 228 
court for a new trial. The facts upon which it is based are sufficiently set forth in the opinion on the former appeal, and they need not be repeated here.
Upon the retrial in the district court, the jury returned a verdict in favor of the plaintiff for the sum of $10,000 actual and $10,000 exemplary damages, and a judgment was entered thereon. Defendant made a motion for a new trial upon various grounds, amongst them being that the evidence was insufficient to justify the verdict and that the damages awarded were excessive and appeared to have been given under the influence of passion or prejudice. Upon a consideration of this motion, the court made an order to the effect that the same should be sustained unless the plaintiff should consent to a reduction of the judgment to the sum of $6,000. The plaintiff duly filed her written consent to the reduction in conformity with the terms of the court's order. From the judgment as thus modified the defendant has appealed and has made six specifications of error.
1. The first and fourth specifications are based upon a contention that the complaint does not state a cause of action, for the reason that it fails to allege that the prosecution of the criminal action against the plaintiff finally terminated in her favor. This contention is without merit. Paragraph 5 of plaintiff's complaint contains allegations, showing sufficiently the fact that the prosecution of the criminal action had been terminated in plaintiff's favor.
2. Specifications of error 2 and 3 relate to the admission of[1]  certain testimony in the plaintiff's case in chief. While the complaint in the criminal action instituted by the defendant in the justice's court did not state facts sufficient to charge the commission of a crime, that fact did not preclude plaintiff from maintaining an action for malicious prosecution based on the proceedings taken as a result of the filing of such complaint. (Puutio v. Roman, supra.)
One of the probative facts which the defendant deemed[2]  necessary to state in this complaint, and which he did *Page 229 
state positively under oath in order to procure the warrant for plaintiff's arrest, was that she was a prostitute. The testimony to which the above specifications of error are directed is that of two witnesses which tend to establish, from physical conditions, that plaintiff was not what the defendant charged her to be, and that of several other witnesses who testified to an acquaintance with the plaintiff for various periods of time preceding the date of her arrest, and a knowledge of her general reputation for chastity and morality at the place of her residence in and around Red Lodge, and that her general reputation in the named particulars was good in and about the places where she had resided.
In civil actions, as a general rule, the character of the plaintiff is not in issue until the same is attacked by the defendant, and, until so attacked, it is presumed to be good, and there is no necessity or propriety in giving affirmative proof of such character. "This, as a general rule, is undoubtedly the true rule; but in an action for the malicious prosecution of a criminal action, where the main question in the case is whether the defendant had probable cause for instituting such proceedings, an exception should be made. In such action the plaintiff must prove a negative — that is, prove that the prosecutor did not have probable cause to believe him guilty of the offense charged — and, as bearing upon that question, he ought to be permitted to give evidence of his previous known good reputation." (Woodworth v. Mills, 61 Wis. 44, 50 Am. Rep. 135, 20 N.W. 728; McIntosh v. Wales, 21 Wyo. 397, Ann. Cas. 1916C, 273, 134 P. 274; 38 C.J. 483.)
The testimony disclosed that both plaintiff and defendant had resided in Red Lodge for a period of at least two years prior to the time this controversy arose, that they had been personally acquainted during that period of time and that the defendant was the proprietor of a moving picture theater which plaintiff frequently patronized. If, as testified to by the several witnesses, the plaintiff's general reputation for chastity and morality in that community was known to be *Page 230 
good, it was for the jury to determine whether that general reputation was known to the defendant when he instituted the criminal proceedings against her.
In his endeavor to state facts in the complaint showing that[3]  plaintiff had committed a crime, the defendant went further than was necessary in making the assertion that she was a prostitute. Counsel for defendant argues that it is wholly immaterial in this case whether or not that charge was true. Had the charge been made on information and belief, counsel's argument might be well grounded, but it was not so made. Proof of the falsity of this positive assertion was competent as having some bearing upon the question of malice.
3. In discussing assignments of error 5 and 6, counsel for[4]  defendant urges in his brief that, by reducing the amount of damages which the jury awarded to plaintiff, the court of necessity found that the verdict of the jury was influenced by passion or prejudice, and therefore defendant was entitled as a matter of right to have his motion for a new trial sustained on that ground. A similar contention was made in the case of Bull
v. Butte Electric Ry. Co., 69 Mont. 529, 223 P. 514, and, in disposing of it, this court said: "It does not follow, however, from the order now under review that the trial court found that the jurors were actuated by passion and prejudice. While it is true that the mere fact that a verdict is excessive is not made a statutory ground for a new trial (Kelley v. Daily Co.,56 Mont. 63, 181 P. 326), the contention that the damages awarded are excessive may be raised under the specification that the evidence is insufficient to sustain the verdict (1 Spelling on New Trial and Appellate Practice, sec. 247; 1 Hayne on New Trial and Appeal, secs. 94 and 95)."
It must be conceded that the evidence was sufficient to justify a finding by the jury that defendant, in instituting the criminal proceeding against the plaintiff, did so without probable cause, and that he was actuated by malice. The verdict may therefore fairly be said to be within the purview of *Page 231 
the evidence and not founded upon extrinsic considerations. This condition of the record involves the further concession that plaintiff was entitled to recover from the defendant such an amount as would compensate her for any injury which she had sustained. And to us the evidence indicates that it was sufficient to entitle the plaintiff to a verdict for substantial, not merely nominal, damages. We think it would be impossible to say from the record before us that it is apparent that passion or prejudice entered into and influenced the decision of the jury in its determination that the plaintiff was entitled to recover such substantial damages from the defendant.
And it further seems clear that, if passion or prejudice[5]  influenced the jury's verdict at all, it went no further than to swell its amount. When this condition appears, the excess may be ordered remitted as a condition to denying a motion for a new trial. (Griffin v. Chicago, M.  St. Paul Ry. Co.,67 Mont. 386, 216 P. 765; Bull v. Butte Electric Ry. Co., supra.)
Under these specifications of error counsel for defendant further contends that the trial court has authority to scale a verdict only when it is apparent that there is some standard by which the damages may be computed, and that the jury used the wrong standard of computation, or did not calculate correctly, and, because that condition does not exist in this case, the court exceeded its authority in modifying the judgment by reducing it to $6,000 as a condition of overruling defendant's motion for a new trial; in other words, that the rule permitting the scaling of verdicts does not apply where the action is for unliquidated damages.
In support of this contention, citation is made to expressions in some Montana cases which seem to justify it. Notwithstanding such expressions, an examination of our cases discloses that this court has in a great number of instances approved the scaling of verdicts in actions for unliquidated damages, wherein the amount recoverable rested in the sound discretion of the jury, and amongst them we cite Kennon v. *Page 232 Gilmer, 9 Mont. 108, 22 P. 448; Flaherty v. Butte ElectricRy. Co., 43 Mont. 141, 115 P. 40; Conway v. Monidah Trust,51 Mont. 113, 149 P. 711; Cornner v. Hamilton, 62 Mont. 239,204 P. 489; Anderson v. Wirkman, 67 Mont. 176,215 P. 224; Griffin v. Chicago, M.  St. Paul Ry. Co., supra.
This identical contention was presented to and fully considered by this court in Bull v. Butte Electric Ry. Co., supra, and in disposing of it, the court, speaking through Mr. Justice Holloway, said: "In Chenoweth v. Great Northern Ry.Co., 50 Mont. 481, 148 P. 330, a question was suggested as to the propriety of applying the rule in any case except where the amount of the excess can be accounted for by resort to mathematical calculations based upon some error in the standard adopted by the jury — a rule which prevails in a few jurisdictions — but the question before us then was not resintegra in this state. The overwhelming weight of authority sustains the view that the rule is applicable to actions for unliquidated damages — that is to say, to actions wherein the amount of damages recoverable rests in the sound judgment and discretion of the jury. (20 R.C.L. 317, sec. 100; 39 L.R.A. (n.s.) 1067.)
In conclusion, counsel for defendant contends that even the[6]  judgment as reduced by the lower court is excessive and ought not to be sustained for that reason.
In fixing the amount of damages to be awarded to the plaintiff, it was proper to take into consideration, amongst other things, the injury to plaintiff's reputation, the humiliation and disgrace to which she was subjected, and her mental suffering caused by the acts of the defendant of which complaint was made. Of course there is no definite standard by which these items can be measured. Their ascertainment depends upon the particular circumstances of each case, the relative situation of the parties, the degree of malice shown, the general impression made at the trial from the whole evidence, the character and manner of the witnesses, and variety of other circumstances which cannot be shown in a printed record. The learned judge of the trial court had the superior *Page 233 
advantage of observing the appearance of the parties and their witnesses during the progress of the trial. He was in position to determine between the apparent and the real, and to exercise an independent judgment upon what was a fair compensation to be awarded to the plaintiff. His action ought not to be disturbed in the absence of a clear showing of an abuse of discretion. No such showing is made here.
The judgment is affirmed.
Affirmed.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES MYERS, MATTHEWS and GALEN concur.